IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-88,073-03


                            IN RE OSCAR RENE RIVERA, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 1423702-A IN THE 185TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 185th District Court of Harris County, that more than 35 days have elapsed, and that the

application has not yet been forwarded to this Court.

       On March 7, 2018, this Court remanded a previous application for a writ of habeas corpus

challenging the same conviction to the trial court to obtain affidavits and findings of fact. That

application has not yet been returned to this Court. However, in this mandamus application, Relator

appears to be referring to a new habeas application, filed in the district court after this Court
remanded the previous application.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Harris

County, is ordered to file a response, which may be made by submitting the record on such habeas

corpus application, submitting a copy of a timely filed order which designates issues to be

investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that

Relator has not filed an application for a writ of habeas corpus in Harris County. Should the

response include an order designating issues, proof of the date the district attorney’s office was

served with the habeas application and that the 180-day time frame set out in TEX . R. APP . P.

73.4(b)(5) has not expired shall also be submitted with the response. This application for leave to

file a writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate

response. Such response shall be submitted within 30 days of the date of this order.



Filed: February 20, 2019

Do not publish